                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

     VLSI TECHNOLOGY LLC,

                              Plaintiff,

               V.                             Civil Action No. 18-966-CFC

     INTEL CORPORATION


                              Defendant. :



Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, Delaware;
Morgan Chu, Ben Hattenbach, Amy E. Proctor, Dominik Slusarczyk, Charlotte J.
Wen, IRELL & MANELLA LLP, Boston, Massachusetts

      Counsel for Plaintiff

Jack B. Blumenfeld, Jeremy A. Tigan, MORRIS, NICHOLS, ARSHT &
TUNNELL LLP, Wilmington, Delaware; William F. Lee, Louis W. Tompros,
WILJvIER, CUTLER, PICKERING, HALE AND DORR LLP, Boston,
Massachusetts; Mark D. Selwyn, WILJvIER, CUTLER, PICKERING, HALE AND
DORR LLP, Palo Alto, California; Amanda L. Major, WILJvIER, CUTLER,
PICKERING, HALE AND DORR LLP, Washington, District of Columbia

      Counsel for Defendant
                           MEMORANDUM OPINION


                                                                     OCTOBER 29, 2018
CONNOLLY, UNITEDSTTES



      Defendant Intel Corporation has moved pursuant to 28 U.S.C. § 1404(a) to

transfer this patent case to the Northern District of California. D.I. 8. For the

reasons discussed below, I will deny Intel's motion.

      Both Intel and the Plaintiff, VLSI Technology, Inc., are Delaware

corporations. VLSI filed this action on June 28, 2018, alleging that Intel infringed

five patents (the "Delaware patents"). VLSI has also sued Intel in the Northern

District of California, alleging that Intel infringed eight other patents (the

"California patents"). The parties dispute whether the subject matters of the

Delaware patents and the California patents are the same. They also dispute the

extent to which discovery, evidence, and legal arguments in the two actions will

overlap.

      Section 1404(a) provides that "[f]or the convenience of the parties and

witnesses, in the interests of justice, a district court may transfer any civil action to

any other district or division where it might have been brought." 28 U.S.C. §

1404(a). It is undisputed that this action could have been brought in the Northern

District of California, where Intel has its headquarters and principal place of
business. Thus, the only issue before me is whether I should exercise my

discretion under§ 1404(a) to transfer the case to California.

      As the movant, Intel has the burden "to establish that a balancing of proper

interests weigh[s] in favor of the transfer." Shutte v. Armco Steel Corp., 431 F.2d

22, 25 (3d Cir. 1970). This burden is heavy. "[U]nless the balance of convenience

of the parties is strongly in favor of [the] defendant, the plaintiff's choice of forum

should prevail." Id. (emphasis in original) (internal quotation marks and citation

omitted).

      The proper interests to be weighed in deciding whether to transfer a case

under§ 1404(a) are not limited to the three factors recited in the statute (i.e., the

convenience of the parties, the convenience of the witnesses, and the interests of

justice). Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

Although there is "no definitive formula or list of the factors to consider" in a

transfer analysis, the court in Jumara identified 12 interests "protected by the

language of§ 1404(a)." Id. Six of those interests are private:

             [ 1] plaintiffs forum preference as manifested in the
             original choice; [2] the defendant's preference; [3]
             whether the claim arose elsewhere; [4] the convenience
             of the parties as indicated by their relative physical and
             financial condition; [5] the convenience of the
             witnesses-but only to the extent that the witnesses may
             actually be unavailable for trial in one of the fora; and [6]
             the location of books and records ( similarly limited to the
             extent that the files could not be produced in the
             alternative forum).

                                           2
Id. (citations omitted). The other six interests are public in nature:

             [7] the enforceability of the judgment; [8] practical
             considerations that could make the trial easy, expeditious,
             or inexpensive; [9] the relative administrative difficulty
             in the two fora resulting from court congestion; [10] the
             local interest in deciding local controversies at home;
             [11] the public policies of the fora; and [12] the
             familiarity of the trial judge with the applicable state law
             in diversity cases.

Id. at 879-80 (citations omitted). As the parties have not identified relevant factors

beyond these 12 interests, I will balance the Jumara factors in deciding whether to

exercise the discretion afforded me by§ 1404(a).

      I.     PLAINTIFF'S FORUM PREFERENCE

      This factor clearly weighs against transfer. The parties agree on that much.

They disagree, however, about the amount of weight I should give this factor in

conducting the balancing of interests called for by Jumara. Intel argues that

VLSI's forum choice "deserves little weight," D.I. 9 at 11; VLSI contends that I

should give its forum choice "paramount consideration." D.I. 23 at 3.

       In Shutte, the Third Circuit held that "[i]t is black letter law that a plaintiff's

choice of a proper forum is a paramount consideration in any determination of a

transfer request" brought pursuant to § 1404(a), and that this choice "should not be

lightly disturbed." 431 F .2d at 25 (internal quotation marks and citation omitted).

The parties have not cited and I am not aware of any Third Circuit or United States

Supreme Court case that overruled Shutte. Jumara cited Shutte favorably and

                                            3
reiterated Shutte's admonition that "the plaintiffs choice of venue should not be

lightly disturbed." Jumara, 55 F.3d at 879 (internal quotation marks and citation

omitted). Thus, I agree with VLSI that binding Third Circuit law compels me to

treat its forum choice as "a paramount consideration" in the § 1404(a) balancing

analysis.

      Intel, however, asks me to ignore Shutte's unambiguous language (and

Jumara's endorsement of Shutte), and instead give VLSI's forum choice "little

weight" because (1) VLSI allegedly had an "improper forum shopping motive" in

filing suit in this district; (2) VLSI has no facilities, operations, or employees in

Delaware; and (3) the facts underlying the parties' dispute did not occur in

Delaware. D.I. 9 at 11-13.

             A.     Improper Forum Shopping Motive

      Intel cites a line of cases in which district court and magistrate judges in the

Third Circuit looked to "the reasons behind" a plaintiffs forum choice and gave

reduced or even no weight to a plaintiffs forum selection if the plaintiff had an

"improper forum shopping motive." See D.I. 9 at 11-12 (citations omitted). I find,

however, that these cases are not consistent with Shutte, Jumara, or Supreme Court

precedent.

      Neither Shutte nor Jumara hold or even intimate that a plaintiffs motive in

selecting its forum choice is relevant for§ 1404(a) purposes. Putting aside the



                                            4
practical difficulty of accurately discerning a plaintiff's motives, to my knowledge

the Third Circuit has not held, and I do not believe, that a plaintiff's motive in

selecting a forum is relevant to the transfer inquiry.

      The availability of multiple lawful venues is a fundamental feature of our

federal system that invites competent counsel to advise their clients to select the

litigation forum that best aligns with the clients' interests. When choosing among

available venues, plaintiffs understandably-and legitimately-weigh a host of

considerations, including, for example, the laws that would apply in the competing

venues, the relative speed with which the venues move cases, the manner in which

the venues handle discovery disputes, the scope of discovery allowed by the

venues, and the plaintiffs' assessments of the venues' judges and the likelihood

those judges would rule in the plaintiffs' favor. Every sophisticated plaintiff that

can bring a lawsuit in multiple venues engages in forum shopping when it chooses

a particular venue. The Court's concern is whether the venue choice is permitted

by statute, not what motivated the plaintiff to select the venue.

      The principle that a plaintiff can lawfully engage in forum shopping is

sufficiently fundamental to our federal system that the Supreme Court has called

the plaintiff's choice of forum a "venue privilege." See At/. Marine Cons tr. Co. v.

U.S. Dist. Court/or the W. Dist. o/Texas, 571 U.S. 49, 63 (2013) ("Because

plaintiffs are ordinarily allowed to select whatever forum they consider most



                                           5
advantageous (consistent with jurisdictional and venue limitations), we have

termed their selection the 'plaintiffs venue privilege."'). And twice in the context

of a § 1404(a) transfer motion, the Court has recognized the legitimacy of forum

shopping by a plaintiff.

      In Van Dusen v. Barrack, 376 U.S. 612 (1964), the Court held that ~hen a

diversity suit is transferred under § 1404(a) at the request of the defendant, the

transferee court is required to follow the choice-of-state-law rules that would have

existed in the transferor court. Id. at 639. The Court reasoned that§ 1404(a)

should not deprive the plaintiff of state-law advantages it would have enjoyed in

the transferor court. Id. at 633-34. The Court explained that "[section] 1404(a)

was not designed to narrow the plaintiffs venue privilege ... but rather the

provision was simply to counteract the inconveniences that flowed from the venue

statutes by permitting transfer to a convenient federal court." Id. at 635.

      InFerens v. John Deere Co., 494 U.S. 516 (1990), the Court extended Van

Dusen's holding to§ 1404(a) transfers made at a plaintiffs request. Id. at 519.

Ferens, who had been injured in a Pennsylvania farm accident, failed to file a tort

action in Pennsylvania within the applicable two-year statute of limitations. Id In

the third year after the accident, Ferens and his wife filed a diversity contract case

against John Deere in the Western District of Pennsylvania and then filed a second

diversity tort action against John Deere in the Southern District of Mississippi,



                                           6
where, under Mississippi choice-of law rules, a six-year statute of limitations

applied. Id. at 519-20. At this point, to use the Supreme Court's words, "the

Ferenses took their forum shopping a step further," as they requested and obtained

a § 1404(a) transfer of the Mississippi action to the Western District of

Pennsylvania. Id. at 520. The Pennsylvania district court consolidated the actions

but held that because the Ferenses had moved for the transfer as plaintiffs, the Van

Dusen rule did not apply and therefore Pennsylvania's two-year statute of

limitations barred the Ferenses' tort claims. Id. at 520-21. The Third Circuit

affirmed the district court's holding. Id. at 521.

      In reversing the Third Circuit's decision, the Supreme Court explained in

relevant part:

             The text of§ 1404(a) may not say anything about choice
             of law, but we think it not the purpose of the section to
             protect a party's ability to use inconvenience as a shield
             to discourage or hinder litigation otherwise proper. The
             section exists to eliminate inconvenience without altering
             permissible choices under the venue statutes.
                                        ****
                    [E]ven without § 1404(a), a plaintiff already has
             the option of shopping for a forum with the most
             favorable law. The Ferenses, for example, had an
             opportunity for forum shopping in the state courts
             because both the Mississippi and Pennsylvania courts had
             jurisdiction and because they each would have applied a
             different statute of limitations. Diversity jurisdiction did
             not limit these forum shopping opportunities; instead,
             under Erie [Railroad Co. v. Tompkins, 304 U.S. 64
             (1938)], the federal courts had to replicate them.
             Applying the transferor law would not give a plaintiff an

                                           7
             opportunity to use a transfer to obtain a law that he could
             not obtain through his initial forum selection. If it does
             make selection of the most favorable law more
             convenient, it does no more than recognize a forum
             shopping choice that already exists. This fact does not
             require us to apply the transferee law. Section 1404(a),
             to reiterate, exists to make venue convenient and should
             not allow the defendant to use inconvenience to
             discourage plaintiffs from exercising the opportunities
             [for forum shopping] that they already have.
                                       ****
                    The desire to take a punitive view of the plaintiffs
             actions should not obscure the systemic costs of litigating
             in an inconvenient place.
                                       ****
                     Our rule may seem too generous because it allows
             the Ferenses to have both their choice of law and their
             choice of forum, or even to reward the Ferenses for
             conduct that seems manipulative. We nonetheless see no
             alternative rule that would produce a more acceptable
             result.

Id. at 525-31. This quoted language makes clear to me that a plaintiffs motives

behind their forum selection, even if they are "manipulative," are irrelevant for §

1404(a) purposes.

      In this case, it appears undisputed that Delaware is a proper forum for this

action. See 28 U.S.C. 1400(b) ("Any civil action for patent infringement may be

brought in the judicial district where the defendant resides, or where the defendant

has committed acts of infringement and has a regular and established place of

business."). Intel has not filed a motion to dismiss under Rule 12(b)(3) for

improper venue and, since Intel is a Delaware company, the Supreme Court's



                                          8
decision in TC Heartland LLC v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514

(2017) would foreclose any argument that venue does not lie in this District. See

id. at 1521 (holding that under§ 1400(b) a domestic corporation "resides" only in

its state of incorporation). Accordingly, I will not look to the reasons behind

VLSI's selection of Delaware as a forum; nor will I give less weight to VLSI's

forum choice on the grounds that it had improper forum shopping motives.

             B. Lack of Delaware Connections

      Intel also cites in support of its position certain opinions issued by district

court and magistrate judges in the Third Circuit that appear to assign less weight to

a plaintiffs forum choice when the forum is not the plaintiffs "home turf'-that

is, if the plaintiff has limited or no facilities, operations, or employees in the

forum-and/or when the facts giving rising to the lawsuit did not occur in the

plaintiffs selected forum. See D.I. 9 at 11-13; D.I. 29 at 2-3. I am not, however,

persuaded that these opinions are consistent with Shutte. I will instead follow

Judge Stapleton's lead in Burroughs Wellcome Co. v. Giant Food, Inc., 392 F.

Supp. 761 (D. Del. 1975).

      Like Judge Stapleton, I read Shutte 's "statement of 'black letter law' as an

across-the-board rule favoring plaintiffs choice of forum." Id. at 763. As Judge

Stapleton explained in rejecting the "home-turf' rule argued by the defendant in




                                            9
Burroughs:

                 The court's decision in Shutte to give weight to the
           plaintiff's choice of forum is not an application of any of
           the criteria recited in[§ 1404(a)]. Assuming jurisdiction
           and proper venue, weight is given to plaintiff's choice
           because it is plaintiff's choice and a strong showing under
           the statutory criteria in favor of another forum is then
           required as a prerequisite to transfer. One can perhaps
           debate whether plaintiff's choice should be given any
           weight at all in a transfer context, but assuming it is to be
           given some weight in cases where the plaintiff lives in the
           forum state, it is difficult to see why it should not also be
           given weight when the plaintiff lives in [another] state....
           [The] plaintiff's contact or lack thereof with the forum
           district will ordinarily be reflected in the 'balance' of
           conveniences, but that contact, per se, is unrelated to
           anything in Shutte, or Section 1404(a).

Id. at 763 n.4.

       I, too, find it difficult to understand why the plaintiff's forum choice in and

of itself merits less weight when the plaintiff has no ties to the selected forum or

when the facts underlying the controversy occurred elsewhere. I do not mean to

suggest that these two latter considerations will not impact the overall transfer

analysis. On the contrary, because these considerations are subsumed and given

weight under Jumara factors 3 ( whether the claim arose elsewhere), 4

(convenience of the parties), 5 (convenience of the witnesses), 6 (location of books

and records), 8 (practical considerations that could make the trial easy, expeditious,

or inexpensive), and 10 (the local interest in deciding local controversies at home),

a defendant seeking to transfer a case when neither the plaintiff nor the facts giving

                                           10
rise to the case have any connection to the selected forum will generally have less

difficulty in meeting its burden to establish that the Jumara factors weigh strongly

in favor of transfer.

      I do not believe that the Federal Circuit's opinion in In re Link_A_Media

Devices Corp., 662 F .3 d 1221 (Fed. Cir. 2011 ), also cited by Intel, compels a

different conclusion. In Link_A_Media, the Federal Circuit vacated this court's

denial of a § 1404(a) motion to transfer a patent case filed here by a non-United

States company. Id. at 1222. The Federal Circuit held that this court committed a

"fundamental error [in] making [the plaintiffs] choice of forum and the fact of [the

defendant's] incorporation in Delaware effectively dispositive of the transfer

inquiry." Id. at 1223. Although the Federal Circuit did not cite Shutte in

Link_A_Media, it applied Third Circuit law and noted that "[t]o be sure, the Third

Circuit places significance on a plaintiffs choice of forum." Id.

      In dicta in Link_A_Media, the court noted that "[w]hen a plaintiff brings its

charges in a venue that is not its home forum, ... that choice of forum is entitled to

less deference." Id. I understand this statement, however, to apply only when the

plaintiff, like the plaintiff in Link_A_Media, is a non-United States company. I

draw this inference because the court cited in support of its statement two Supreme

Court decisions, Sinochem International Co. v. Malaysia International Shipping

Corp., 549 U.S. 422 (2007) and Piper Aircraft Co. v. Reyno, 454 U.S. 235 (1981),



                                          11
neither of which involved transfer motions brought pursuant to§ 1404(a). Rather,

in both Sinochem and Piper Aircraft, the Supreme Court reviewed dismissals of

actions filed by non-United States plaintiffs based on the common-law forum non

conveniens doctrine. As the Court explained in Piper Aircraft, "1404(a) transfers

are different than dismissals on the ground offorum non conveniens." 454 U.S. at

253. Unlike§ 1404(a), "[t]he common-law doctrine offorum non conveniens has

continuing application [in federal courts] only in cases where the alternative forum

is abroad, and perhaps in rare instances where a state or territorial court serves

litigational convenience best." Sinochem, 549 U.S. at 430 (second alteration in

original) (internal quotation marks and citation omitted). The doctrine "is designed

in part to help courts avoid conducting complex exercises in comparative law" and

thus enables a district court to dismiss the case where it would be otherwise

"required to untangle problems in conflict of laws, and in law foreign to itself."

Piper Aircraft, 454 U.S. at 251 (internal quotation marks and citation omitted).

Because these concerns about foreign law and comparative law issues are not

implicated by a § 1404(a) transfer motion in a patent case filed by a domestic

plaintiff, I understand Link_A_Media to say that a plaintiffs forum choice in a

patent case merits "less deference" for§ 1404(a) purposes only if the plaintiff does

not reside in the United States.




                                          12
      In this case, VLSI is a domestic company (indeed, it is a Delaware

company), and therefore I will follow Shutte and give VLSI' s forum choice

paramount consideration in balancing the Jumara factors.

      II.    DEFENDANT'S FORUM PREFERENCE

      This factor favors transfer.

      III.   WHETHER THE CLAIM AROSE ELSEWHERE

      This factor bears only slightly on the transfer analysis. On one hand, it

appears that research and development efforts associated with Intel products

accused of infringing both the Delaware patents and the California patents

occurred in the Northern District of California. The connection between those

efforts and the Northern District favors transfer. See In re Hoffmann-La Roche,

Inc., 587 F.3d 1333, 1338 (Fed. Cir. 2009). On the other hand, some of the

research and development activities relevant to this action occurred outside of the

Northern District, including in the Eastern District of California, Oregon, and

Israel. Moreover, patent claims arise wherever the allegedly-infringing products

are sold, Treehouse Avatar LLC v. Valve Corp., 170 F. Supp. 3d 706, 710 (D. Del.

2016) (first citing 35 U.S.C. § 271(a); then citing Red Wing Shoe Co., Inc. v.

Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1360 (Fed. Cir. 1998)), and Intel

acknowledged at oral argument that the accused products in this case are marketed




                                         13
and sold in Delaware. Overall, this factor weighs in favor of transfer, but only

slightly.

       IV.   THE CONVENIENCE OF THE PARTIES AS INDICATED BY THEIR
             RELATIVE PHYSICAL AND FINANCIAL CONDITION

       This factor is effectively neutral. Intel's size, financial resources, and status

as a Delaware corporation negate its assertion that it is inconvenienced by having

to litigate in Delaware. As a Delaware corporation with global operations, Intel

can demonstrate "inconvenience" for § 1404(a) purposes only if it "prove[s] that

litigating in Delaware would pose a unique or unusual burden on [its] operations."

Graphics Props. Holdings Inc. v. Asus Computer Int'/, Inc., 964 F. Supp. 2d 320,

325 (D. Del. 2013) (second alteration in original) (internal quotation marks and

citation omitted); see also ADE Corp. v. KLA-Tencor Corp., 138 F. Supp. 2d 565,

573 (D. Del. 2001) ("[A]bsent some showing of a unique or unexpected burden, a

company should not be successful in arguing that litigation in its state of

incorporation is inconvenient."). Intel has not identified any significant

inconvenience-let alone a unique or unusual burden-that it would encounter as a

party in this Court. Intel is a multi-billion-dollar company with more than 100,000

employees located in dozens of countries. It chose to incorporate in Delaware and,

in a prior motion to transfer a patent case to this District, said that its status as a

Delaware corporation gave it "substantial connections to Delaware." D.I. 25, Ex.




                                            14
22 at 7-8. I find therefore that Intel would not be inconvenienced by keeping this

action in Delaware.

      As the Northern District of California and this District appear equally

convenient for VLSI, who chose to file suits in both fora, and Delaware is not an

inconvenient forum for Intel, the convenience of the parties is a neutral factor for §

1404(a) purposes.

      V.     THE CONVENIENCE OF THE WITNESSES

      This factor carries weight "only to the extent that the witnesses may actually

be unavailable for trial in one of the fora." Jumara, 55 F.3d at 879; see also Smart

Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 732 (D. Del. 2012) (noting

that this factor applies only insofar as "a witness actually will refuse to testify

absent a subpoena"). In addition, "witnesses who are employed by a party carry no

weight," because "each party is able, indeed, obligated to procure the attendance of

its own employees for trial." Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d 192,

203 (D. Del. 1998). Intel says that its relevant witnesses are in the Northern and

Eastern Districts of California, Oregon, and Israel and that none are in Delaware.

But Intel does not identify with particularity any potential witness outside its

employ who would not be available for trial in Delaware. Because there is no

record evidence that demonstrates that necessary witnesses will refuse to appear in




                                           15
Delaware for trial without a subpoena, the convenience of the witnesses factor is

neutral.

      VI.     THE LOCATION OF BOOKS AND RECORDS

      Jumara instructs me to give weight to the location of books and records only

"to the extent that the files [and other documentary evidence] could not be

produced in the alternative forum." 55 F.3d at 879. In this case, Intel has not

identified any evidence that could not be produced in Delaware; nor has it shown

that the documentary evidence relevant to this action is found exclusively or even

primarily in the Northern District of California. For its part, VLSI has promised

(and the Court will hold VLSI to its word) that it will make all its documents

available to Intel in Delaware "at little cost." D.I. 23 at 9.

       The only evidence that Intel discusses with particularity is the source code it

houses in Los Angeles for production in the California action. Intel says that it

expects to produce a "substantial volume" of that source code in this action. D.I. 9

at 7. VLSI, however, has agreed to the production of source code in this case on

the Los Angeles computers, D.I. 23 at 9; and Los Angeles is located in the Central,

not the Northern, District of California. Thus, the location of the source code

carries little weight.

       Overall, because no records have been identified as only being available in

either the Northern District of California or Delaware, this factor is neutral. See



                                           16
Signal Tech, LLC v. Analog Devices, Inc., 2012 WL 1134723, at *3 (D. Del. Apr.

3, 2012).

       VII. ENFORCEABILITY OF THE JUDGMENT

       The parties agree that this factor is neutral, as judgments from this District

and the Northern District of California would be equally enforceable.

       VIII. PRACTICAL CONSIDERATIONS

       Jumara instructs me to give weight to "practical considerations that could

make the trial easy, expeditious, or inexpensive." 55 F.3d at 879. This factor

weighs slightly against transfer.

       Intel argues that because of the overlap of the patents' subject matters,

technology, witnesses, accused products, and evidence in the two actions, if this

action were transferred, it "likely would be deemed related to the California Action

and the currently-assigned judge would preside over both cases." D.I. 9 at 19.

Thus, according to Intel, a transfer "would make coordination and/or consolidation

before the same judge possible" and "allow for a single Markman process, a single

technology tutorial, a single summary judgment and Daubert hearing, and

ultimately a single trial." D.I. 9 at 17. Intel contends that consolidation would

save not only judicial resources but also travel costs for witnesses who would only

have to testify at one trial.




                                          17
      VLSI paints a very different picture. It notes-and Intel does not dispute-

that the California patents do not share inventors, claims, disputed claim terms,

patent families, prosecution histories, or specifications with any of the Delaware

patents. VLSI also argues that the California and Delaware patents implicate

different technologies, that Intel's claims with respect to documentary overlap are

overstated, and that only one of the seven witnesses identified by Intel as

overlapping resides in the Northern District of California. VLSI further contends

that because of the scope, complexity, and procedural posture of the California

action, a transfer would add complexity, cost, and delay to the resolution of this

action.

      I find that Intel has overstated the degree to which this action overlaps with

the California action. My reasoning is threefold. First, it is undisputed that none

of the California patents share inventors, claims, disputed claim terms, patent

families, prosecution histories, or specifications. Second, Intel identifies only six

of the 13 patents-in-suits-three of the California patents and three of the

Delaware patents-as having the same subject matter (power management in

integrated circuits and low voltage memory devices). Third, Intel's previous

assertions before Judge Freeman in the Northern District of California about the

California action and California patents effectively negate its assertions before me




                                          18
that the Delaware and California patents substantially overlap. In particular, Intel's

counsel, who also represents Intel in this action, told Judge Freeman:

             We see this [the California action] as a very wide-
             ranging ... and [an] extraordinarily technically
             complex case.
                                       ****
                    ... These are eight unrelated patents ... that
             deal with a variety of different technologies.
                    [VLSI's counsel] is right. They [the patents] do
             all address aspects of Intel's products, but that is
             really the only relationship [among the patents].
                    So, for example, one [patent] deals with the
             particular height of a thing called a fin that's way down
             in the bottom of a chip. Another one deals with how you
             attach two chips together. Another one deals with
             memory and how you would architect the memory
             (indiscernible) power savings. And another one deals
             with how to pick between two different speeds of
             processors.
                    So it's a lot of different technology.
                                       ****
                    And this -- this is what is causing us to push for
             simplification. We agree that we need to streamline the
             case in some meaningful way for sure, but it is, from
             our perspective, a very challenging [case] to
             streamline.
                    It is true Intel knows its products best. As we read
             the complaint, there are at least 52 product families
             implicated, each of which has many, many different
             flavors of product, probably as many as a thousand
             different products. I can't promise that it's more than a
             thousand. It's more than several hundred different
             products involved.
                    So we would love to deal with representative[]
             [products] .... And the problem is it's going to be
             different types of products for different cases -- for
             different patents, because the patents themselves are so
             different.

                                          19
D.I. 25, Ex. 8, at 4:11-5:25 (emphasis added). If the California patents are as

different from and unrelated to each other as Intel argued in the California action, I

fail to see how those same patents as a group could substantially overlap with and

be related to the five Delaware patents.

      Intel's assertions before Judge Freeman about the California action and the

California patents also lead me to conclude that it is unlikely that the two actions

would be consolidated and result in a single trial if I transferred this case to the

Northern District. The procedural posture of the California action reinforces that

conclusion. The parties have already exchanged disclosures in the California

action for claim construction, infringement, and invalidity; claim construction

discovery has closed; and VLSI has filed its opening Markman brief. D .I. 25, Ex.

7, at 1: 19-2:21. It is undisputed that none of the disclosures exchanged by the

parties in the California action would cover the claim construction, infringement,

and validity arguments that will be litigated in the Delaware action. It is also

undisputed that none of the claim terms identified for construction in the California

action appear in the Delaware patent claims.

      In light of these circumstances, I cannot agree with Intel that a transfer

would result in an easier, less expensive, single trial. Moreover, because the

Northern District of California Court could not try this action before June 2021

(even if it consolidated the actions), D.I. 25, Ex. 7 at 6:2--4, whereas this Court will



                                           20
schedule a trial in this case in November 2020, the practical considerations that

could make the trial of this action more expeditious weigh against transfer.

Overall, then, this factor weighs slightly against transfer.

      IX.    RELATIVE ADMINISTRATIVE DIFFICULTY DUE TO COURT
             CONGESTION

      This factor, which overlaps to some extent with the previous factor, weighs

against transfer, as this Court can schedule a trial in this action many months

before the first trial date that is available in the Northern District of California.

       X.    LOCAL INTEREST IN DECIDING LOCAL CONTROVERSIES AT HOME

      The local controversy factor is neutral. First, "[p]atent issues do not give

rise to a local controversy or implicate local interests." TriStata Tech., Inc. v.

Emu/gen Labs., Inc., 537 F. Supp. 2d 635,643 (D. Del. 2008). Second, Intel, with

thousands of employees in dozens of countries, is not a "local" company, and its

dispute with VLSI, which does not reside in California, is not a "local controversy"

in the Northern District. One could fairly conclude that this factor weighs against

transfer because this action involves a dispute between two Delaware corporate

citizens; but I will treat this factor as neutral because the parties' Delaware

corporate status also bears on the next factor (public policies of the fora).

       XI.    PUBLIC POLICIES OF THE FORA

       Delaware's public policy encourages Delaware corporations to resolve their

disputes in Delaware courts. Round Rock Research, LLC v. Dell, Inc., 904 F.

                                           21
Supp. 2d 374,378 (D. Del. 2012). Intel has not cited any countervailing California

public policy. Thus, this factor weighs against transfer. But because this factor

overlaps with factor 10, I will treat it as weighing only slightly against transfer.

      XII.   FAMILIARITY OF THE TRIAL JUDGES WITH THE APPLICABLE
             STATE LAW IN DIVERSITY CASES

      VLSI' s claims arise under the federal patent laws. Therefore, the familiarity

of the respective districts with state law is not applicable and this factor is neutral.

                                         ****
      In sum, of the 12 Jumara factors, six are neutral, four weigh to varying

degrees against transfer, and two weigh to different degrees in favor of transfer.

Having considered the factors in their totality and treated VLSI' s choice of this

forum as a paramount consideration, I find that Intel has failed to demonstrate that

the Jumara factors weigh strongly in favor of transfer, and therefore, I will deny

Intel's motion to transfer. 1

       The Court will enter an order consistent with this Memorandum Opinion.




1
 I note that I would have reached the same conclusion had I given "significant"
but less than "a paramount consideration" to VLSI' s forum choice in my balancing
of the Jumara factors. See Link_A_Media, 662 F.3d at 1223 (noting that "[t]o be
sure, the Third Circuit places significance on a plaintiff's choice of forum.").

                                           22
